439 F.2d 156
77 L.R.R.M. (BNA) 2080, 65 Lab.Cas.  P 11,675
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DREXEL ENTERPRISES, INC., Respondent.
No. 15089.
United States Court of Appeals, Fourth Circuit.
Argued April 6, 1971.Decided April 15, 1971.

Ronald I. Tish, Atty., N.L.R.B.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel and William Wachter, Washington, D.C., Attorney, on the brief), for petitioner.
R. D. Douglas, Jr., Greensboro, N.C.  (Douglas, Ravenel, Hardy & Crihfield, Greensboro, N.C., on the brief), for respondent.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit judges.
PER CURIAM:


1
Upon consideration of the record, briefs, and oral argument, we conclude that substantial evidence supports the Board's finding that the company violated 8(a)(3) and (1) of the National Labor Relations Act.  We enforce the Board's order, which is reported at 180 NLRB No. 46.